DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Regarding the rejections under 35 USC 101, the applicant argues that the claims are patent eligible.
The examiner respectfully submits that the amended limitations merely provide a recitation to perform the abstract idea using machine learning technologies, which amounts to nothing more than performing the abstract idea using a computer. There are no specifics of machine learning algorithms claimed or taught in the specification to amount to an integration into a practical application or significantly more than the abstract idea.
Regarding the rejections under 35 USC 102, updated rejections are provided below based on the newly recited subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea that is a mental process of observation and evaluation or a method of managing personal behavior without significantly more. 

A computer-implemented method for recommending an alternative activity comprising: 
receiving by a knowledge management system, information from a plurality of sources related to a user, wherein the information includes a set of activities A (A-1, A2, ..., An), a duration D (D1, D2, ..., Dn), and a measurement of productivity associated with the activities P (P1, P2, ..., Pn), wherein the each activity Ai has the duration Ti and the productivity Pi, wherein the knowledge management system implements natural language processing, information retrieval, knowledge representation and reasoning, and machine learning technologies; 
receiving by the knowledge management system, clustered and classified sets of activities A, that comprise the information that are applied with a clustering algorithm to associate a cluster of types of activities and productivity associated with the cluster of types of activity with a recommended continuous time duration; and 
wherein the knowledge management system is responsive to detecting a current activity exceeding the recommended continuous time duration and an indication of a reduction of productivity for the current activity, recommending an alternative activity to the user.
The highlighted portions of the claim recite a mental process of collecting data and performing a comparison to provide a recommendation to manage the behavior of a user. This may readily be performed in the human mind.
This judicial exception is not integrated into a practical application because the only additional elements are directed to mere instructions to implement the abstract idea on a computer (2106.05(f)). At best the “knowledge management system” is a generic computing device, disclosed in the specification to be the well known IBM Watson platform.

Dependent claims 2 – 7 provide further details of the abstract idea, or data sources, but do not recite additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 8 recites the abstract method of claim 1, with additional elements of “a processor”, “a data bus”, and “computer-usable medium”. These additional elements are directed to mere instructions to implement the abstract idea on a computer (2106.05(f)).
Dependent claims 9 – 14 provide further details of the abstract idea, or data sources, but do not recite additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claim 15 recites the abstract method of claim 1, with additional elements of “computer-readable storage medium”. These additional elements are directed to mere instructions to implement the abstract idea on a computer (2106.05(f)).
Dependent claims 16 – 20 provide further details of the abstract idea, or data sources, but do not recite additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin et al. (US 2018/0107962) in view of Bastide et al. (US 2020/0028924).

Regarding claim 1, Lundin teaches:
A computer-implemented method for recommending an alternative activity comprising: 
receiving by a knowledge management system, information from a plurality of sources related to a user, wherein the information includes a set of activities A (A-1, A2, ..., An), a duration D (D1, D2, ..., Dn), and a measurement of productivity associated with the activities P (P1, P2, ..., Pn), wherein the each activity Ai has the duration Ti and the productivity Pi ([0086]), wherein the knowledge management system implements information retrieval ([0053] sensor data collection), and machine learning technologies ([0029]); 
receiving by the knowledge management system clustered and classified sets of activities A, that comprise the information that are applied with a clustering algorithm to associate a cluster of types of activities and productivity associated with the cluster of types of activity with a recommended continuous time duration ([0089]); and 
wherein the knowledge management system is responsive to detecting a current activity exceeding the recommended continuous time duration and an indication of a reduction of productivity for the current activity (404, 408), recommending an alternative activity to the user ([0081]).
Lundin teaches machine learning technologies, but fails to expressly disclose specific algorithms used such as natural language processing, and knowledge representation and reasoning.
However, Bastide teaches performing machine learning technologies including natural language processing, information retrieval, knowledge representation and reasoning, and machine learning in the process of analyzing user activities.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the activity recommendation process of Lundin using the well-known machine learning technologies taught by Bastide with predictable results.
Regarding claim 2, Lundin teaches:
([0087]) and the recommended alternative activity is to take a walk ([0081]).
Regarding claim 3, Lundin teaches:
The method of claim 1, wherein the plurality of sources are selected from group consisting of Internet of Things (IoT), phones, and wearables ([0068]).
Regarding claim 4, Lundin teaches:
The method of claim 1, wherein the measurement of productivity is associated with one or more key performance indicators (KPI) ([0087]).
Regarding claim 5, Lundin teaches:
The method of claim 1, wherein the reduction of productivity is related to user focus level set a threshold T ([0088] – [0092]).
Regarding claim 6, Lundin teaches:
The method of claim 1, wherein the recommending an alternative activity comprises consideration of a social score of the user ([0066]).
Regarding claim 7, Lundin teaches:
The method of claim 1 further comprising gathering post recommendation data which is used to improve future recommendations (612 – 616).

Regarding claims 8 – 20, Lundin teaches the limitations of these claims per similar rejections to the corresponding subject matter above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sculley et al. (US 9,921,726)
Morris et al. (US 2009/0030767)
Lee et al. (US 2019/0258944)
Lu et al. (US 2020/0042680)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624